FILE COPY




                              IN THE SUPREME COURT OF TEXAS
                                        -- -- -- --


NO. 18-0601
                                                  §
 THAD F. BAKER AND 3900
                                                  §
 COMMERCE 1996, LTD.                                                              Dallas County,
                                                  §
 v.
                                                  §
 THOMAS HABEEB, TOMMY                                                               5th District.
                                                  §
 HABEEB ENTERPRISES, INC. AND
                                                  §
 ATVD, LLC



                                                                                  March 29, 2019

        Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.


                                      

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
        It is further ordered that petitioner, THAD F. BAKER AND 3900 COMMERCE 1996,
 LTD., pay all costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 1st day of July, 2019.



                                                      Blake A. Hawthorne, Clerk

                                                      By Monica Zamarripa, Deputy Clerk